Exhibit 12.1 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (Dollars in millions) Nine months ended Year ended September 30, December 31, Pretax income from operations: Net income $ $ Add income tax expense Pretax income from operations Add fixed charges: Interest expense on corporate debt Interest expense on investment borrowings Interest added to policyholder account balances Portion of rental (a) Fixed charges Adjusted earnings $ $ Ratio of earnings to fixed charges X X (a) Interest portion of rental is estimated to be 33 percent.
